Citation Nr: 9932014	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

In regard to the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes, 
the Board is unable to reach a decision as the most recent VA 
neurological examination, conducted in January 1999, is 
inconclusive and inadequate with respect to rating the 
veteran's non-service-connected disorders.  In this regard, 
it was the VA examiner's belief that the veteran's multiple 
psychiatric difficulties colored the appellant's history and 
physical examination.  As a result, the examiner felt that 
the diagnoses were not adequately supported by the current 
medical record, and that an additional evaluation might be 
necessary, especially to determine the presence of any 
seizure disorder.  

Moreover, during a January 1999 VA neurological examination, 
the examiner indicated that the veteran had received 
treatment at the emergency room at the VA Medical Center 
(VAMC) in Denver, Colorado, however, none of these records 
have been associated with the veteran's claim file.  
Accordingly, those records, must be associated with the 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the need to augment and clarify the existing 
clinical record, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim for a 
nonservice-connected pension, to 
specifically include any records from the 
VAMC in Denver, Colorado.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified which have not been previously 
secured.  If the requested medical 
records are not associated with the 
claims folder, documentation as to their 
absence must be provided.

2.  The RO should contact the Social 
Security Administration (SSA) to 
determine whether the appellant has been 
awarded disability benefits.  If the 
veteran has been awarded benefits the RO 
should also request that the SSA provide 
any medical records used in making that 
decision.

3.  Following completion of the above 
requested development, the RO should 
return the claims file to the VA examiner 
who conducted the January 1999 VA 
neurological examination.  That examiner 
should, after conducting a review of the 
entire claims file,  specifically address 
the concerns noted in the January 1999 VA 
neurological examination report.  The 
examiner must further offer an opinion as 
to the veteran's ability to obtain and 
retain substantially gainful employment.  
In offering any opinion the examiner is 
hereby notified that drug and/or alcohol 
abuse may not be considered as a 
disability.  Any opinion expressed must 
be supported by a complete written 
rationale.  If the examiner is unable to 
resolve the concerns noted in the January 
1999 examination report, or if the 
examiner is not available, then the 
veteran should be scheduled for a period 
of observation and evaluation in a VA 
hospital.  

If a period of observation and evaluation 
is scheduled any and all diagnosed 
disorder(s) must be evaluated by the 
examiner(s) for the specific purpose of 
assessing their relative degree of 
industrial impairment, in light of the 
veteran's recorded medical and vocational 
history.  Specifically, the examiner(s) 
should describe what types of employment 
activities would be limited because of 
the disorder(s), and whether or not 
sedentary employment is feasible in light 
of the appellant's age, education and 
occupational experience.  If the veteran 
is unemployable due to alcohol and drug 
abuse, that fact should be stated, 
however, the examiners must also offer an 
opinion whether the appellant's remaining 
disabilities themselves standing alone 
render the veteran unemployable.
 
If the veteran fails to report for the 
period of observation and evaluation, 
this fact should be noted in the claims 
folder and a copy of notification of the 
examination should also be associated 
with the claims folder.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  The RO should then evaluate and 
assign a rating for each of the veteran's 
disabilities, and readjudicate the claim 
of entitlement to a permanent and total 
disability rating action consistent with 
the criteria under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 
4.25 (1999); as well as the provisions of 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992).  In this respect, the Board 
notes that initial ratings have yet to be 
assigned for peripheral neuropathy, 
encephalopathy, and, if present, a 
seizure disorder.

6.  Any disability which is found to be 
the result of the veteran's abuse of 
alcohol and or drugs must be specifically 
noted as such in the RO's rating 
decision.  Any and all necessary 
development to accomplish this order 
should be undertaken.  If the 
determinations remain unfavorable to the 
veteran, the RO should furnish the 
veteran and any representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

